Citation Nr: 1016994	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury to both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1949 through 
December 1963.  During that time, he served in Korea from 
June 1950 to August 1951, engaged the enemy in combat, and 
was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In his September 2007 substantive appeal, the Veteran 
indicated his desire for the scheduling of a Travel Board 
hearing.  Accordingly, a Travel Board hearing was scheduled 
to take place on March 3, 2009 at the Huntington RO.  Notice 
to that effect was provided to the Veteran by a December 2008 
letter which was mailed to his known address.  The Veteran 
did not appear at his scheduled Travel Board hearing, and 
neither he nor his representative have made any subsequent 
request to reschedule his hearing.

In November 2009, this matter was remanded by the Board for 
further development, including efforts by the RO to contact 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri to obtain the Veteran's complete service treatment 
records, and if additional service treatment records were 
obtained, to schedule the Veteran for a new VA examination.  
The Board is satisfied that the action directed in its remand 
has been performed and is prepared to proceed with appellate 
consideration of the issue framed above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a cold weather injury to both feet 
during service.

2.  The Veteran has not been diagnosed with a current 
disability that has been shown to be etiologically related to 
his in-service cold weather injury.

3.  The evidence does not show that the Veteran has a current 
disability that is etiologically related to his in-service 
cold weather injury.


CONCLUSION OF LAW

The Veteran's claimed residuals of a cold weather injury to 
both lower extremities were not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


II.  Analysis

The Board notes that only the service treatment records 
relating to treatment from January 1958 to December 1963 have 
been incorporated into the claims file.  Documentation in the 
claims file reflects that, in accordance with the Board's 
November 2009 remand, additional efforts have been made by 
the RO to locate and obtain the Veteran's complete service 
treatment records.  A follow-up request to the NPRC for 
additional service treatment records was made in November 
2009.  In December 2009, however, the RO was advised by NPRC 
that all available service treatment records had already been 
furnished.

In instances where a veteran's complete service records are 
not available, the Board has a heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt doctrine.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Under that doctrine, the 
Board is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

The unavailability of a veteran's service records, however, 
does not lower the legal standard for proving a claim for 
service connection, but rather, increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, no presumption is 
created, either in favor of the veteran or against VA, due to 
the absence of service records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (the Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).

In this case, the available service treatment records from 
1958 to 1963 do not reflect any treatment for cold weather 
injury related symptoms.  Physical examinations performed in 
February 1958 and November 1960, and October 1963 did not 
reveal any clinical findings of abnormalities of the feet or 
skin.  The corresponding examination reports also do not note 
any reported cold weather injuries, nor do they document any 
complaints of symptoms related to any such injuries.  A 
January 1962 service treatment record reflects that the 
Veteran was treated at that time for a ligament strain in his 
right foot which was sustained after the Veteran twisted his 
foot.  Although a physical examination revealed pain in the 
lateral aspect of the right foot, no other abnormalities were 
noted.  An October 1963 physical examination and December 
1963 separation examination also did not reveal abnormalities 
of the feet or skin, and again, no complaints of cold weather 
related symptoms were noted.

Post-service private and VA treatment records do not reflect 
any treatment for the Veteran's claimed residuals from his 
reported cold weather injury.  Indeed, at an April 2008 
hearing held before a Decision Review Officer (DRO), the 
Veteran stated that he had not received any treatment for his 
cold weather injury residuals.

The Board notes that VA medical center treatment records from 
April 2002 to April 2005 do not document any reported prior 
medical history of a cold weather injury.   An April 2002 VA 
medical center treatment record notes complaints from the 
Veteran of right foot tenderness on the dorsum over the 
lateral tarsal region and into the insertion point of the 
anterior talofibular ligament.  No complaints were noted, 
however, specifically of residual symptoms from a cold 
weather injury.  An examination of the right foot did not 
reveal any gross vascular deficits or gross edema.  Although 
toenail trauma was observed on the right foot, the treating 
physician found that there were no gross deformities of the 
foot.

A private audiological treatment record from July 2006 makes 
reference to reported history of a "foot problem," but does 
not elaborate as to the nature of the foot problem.  No 
references to a prior cold weather injury are noted in the 
record.  Similarly, the treatment record makes no reference 
to any specific complaints as to residual symptoms from a 
cold weather injury.

At a VA examination performed in December 2006, the Veteran 
related that he had been experiencing various residual 
symptoms in his feet since exposure to severe cold during 
service in Korea in November 1950.  He recalled that he was 
told by his officers at that time that the temperature was 34 
degrees below zero and that he was exposed to cold 
temperatures for weeks at a time.  According to the Veteran, 
his feet were numb and discolored.  Following his return home 
after service, he noted blisters on his feet.  With regard to 
his current symptoms, the Veteran reported numbness, 
sensitivity to cold, moderate tingling, and thickened skin 
with ongoing blisters on his feet.  During the examination, 
he demonstrated a normal gait.  Skin texture and temperature 
of both feet were normal.  No fungus or scarring was observed 
on the feet.  Plantar flexion of both feet was normal.  A 
sensory examination of both lower extremities including the 
feet revealed the absence of sensation to vibration in the 
entire right lower extremity.  Sensation to light touch was 
absent in his right toes and foot, and decreased in the right 
lower leg and medial thigh.  Pain sensation was decreased in 
the right foot and toes.  In the left lower extremity, 
sensation to vibration and pain was decreased in the left 
foot and toes.  Sensation to light touch was also decreased 
in the toes.  Based upon the findings on examination, the 
medical history provided by the Veteran, and a review of the 
claims file, the examiner opined that the Veteran experienced 
frost nip during service which was resolved entirely.  As 
rationale for his conclusions, the examiner noted that the 
service treatment records subsequent his service in Korea do 
not document any complaints in his feet other than 
ligamentous strain in the right foot.  Although the examiner 
concedes the benefit of the doubt to the Veteran that he 
sustained a mild cold weather injury during service which was 
untreated, the examiner further noted that the Veteran was 
able to subsequently continue his active duty service.  The 
examiner opined that had a significant injury occurred, the 
Veteran would not have been able to continue his active duty 
service without some form of treatment.  In the December 2006 
report, the examiner does not address the neurological 
findings on examination.

A second VA examination was performed in June 2008.  At that 
time the Veteran elaborated upon his military history by 
relating that he was required by the cold weather symptoms in 
his feet to seek transportation from one area of encampment 
to another while serving on the front lines and retreating 
from the enemy.  Contrary to his testimony at his April 2008 
DRO hearing, the Veteran reported at that time that he did 
seek treatment on one occasion for is injury during the 
timeframe from November 1950 to March 1951.
Regarding his current symptoms, he reported that his feet had 
"not changed a whole lot since Korea."  He reported mild 
aching or burning pain in his feet and toes which was 
exacerbated by cold temperatures.  He stated that he self-
treated his feet by soaking them in warm water and sleeping 
with a heating pad at night.  On examination, the Veteran 
demonstrated gait with short steps but which was overall 
normal.  Color, skin texture, and skin temperature of both 
feet were normal.  No fungus or scars were noted on either 
foot.  A neurological examination of both lower extremities 
revealed sensory deficiencies in both lower extremities.  
Diminished muscle strength was also noted in both legs and 
feet.  The examiner noted that the service treatment records 
did not indicate an in-service cold weather injury.  In this 
regard, the examiner observed that no mention was made in the 
record as to an in-service cold weather injury until the 
Veteran mentioned it in his 2005 claim.  In this report, the 
examiner acknowledged the prior December 2006 
electrodiagnostic study which revealed a mixed sensory and 
motor peripheral neuropathy, characterized by moderate to 
severe demyelination with ongoing axonal loss, which affected 
the upper and lower extremities.  The examiner opined, 
however, that these neurological findings were suggestive of 
a systemic cause of the peripheral neuropathy (such as an 
alcoholic peripheral neuropathy).  The examiner again 
determined that, even after giving the benefit of the doubt 
to the Veteran, that he sustained a mild cold injury during 
service which was untreated, there were no findings of a 
disabling injury as a result of the Veteran's reported cold 
weather injury.  The Veteran was diagnosed with frostnip that 
resolved without residuals and peripheral neuropathy which is 
not felt to be related to or caused by his cold weather 
injury.

Although the service treatment records do not document the 
occurrence of an in-service injury, the Board notes that in 
instances where the evidence establishes that the veteran was 
engaged in combat with the enemy, and provided that the 
claimed in-service injury or disease is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the in-service injury or disease, 
notwithstanding the absence of official records of incurrence 
of such an injury or disease during service.  38 U.S.C.A. 
§ 1154(b).

In this case, the Veteran's DD Form 214 and service personnel 
records reflect that he served in Korea from June 1950 to 
August 1951 and engaged the enemy in combat.  Additionally, 
in a November 2006 Cold Injury Protocol Examination 
Worksheet, the Veteran related that he served in combat on 
the front line as a driver and bodyguard for an anti-tank and 
mine platoon.  According to the Veteran, the weather in Korea 
in November 1950 was cold, and he was told by his superior 
officers that the temperature was 34 degrees below zero.  He 
recalled that he was issued very little col weather gear: 
only wool socks, combat boots, and a blanket.  According to 
the Veteran, he sustained cold weather injuries to his feet 
in November 1950, which were manifested by numbness and 
discoloration of his feet.  He further reported that after 
his return home after service, he experienced blisters on his 
feet.  At a June 2008 VA examination, he further recalled 
that he sought treatment on one occasion during service for 
his cold weather injuries, and was returned to the front line 
shortly after receiving such treatment.  Based upon the 
Veteran's lay statements, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran did 
sustain a cold weather injury during service.

Nonetheless, the provisions of 38 U.S.C.A. § 1154(b) address 
only with the question of whether a particular disease or 
injury occurred in service (i.e. what happened to the Veteran 
during service), but does not create any presumptions as to 
the issues of either current disability or nexus to service; 
both of which generally require competent medical evidence.  
In other words, these provisions do not presumptively 
establish service connection for a combat Veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The post-service private and VA treatment records do not 
provide any competent medical opinions which provide a 
current diagnosis of any disability resulting from an in-
service cold weather injury.  In fact, the treatment records 
do not mention the occurrence of an in-service cold weather 
injury at all.  In the meantime, the VA examinations 
performed in December 2006 and March 2008 do not find any 
current disabling injuries that have resulted from the 
Veteran's cold weather injury in service.  The examiner has 
opined that various neurological deficits noted on 
examination are not related to the Veteran's cold weather 
injury, but are a likely peripheral neuropathy of systemic 
origin.  The opinions expressed by the examiner are not 
contradicted by any other competent medical evidence in the 
record.  In fact, as noted above, the post-service private 
and VA treatment records do not indicate any current 
disabilities related to a cold weather injury, much less 
provide any opinions which relate such disabilities to an in-
service injury.  In this regard, the Board notes that the 
post-service treatment records do not make any reference to a 
cold weather injury during service at all.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed in the 
service and medical history provided at his VA examinations 
and his November 2006 Cold Injury Protocol Examination 
Worksheet.  Even if the Veteran's recent lay statements could 
be read as claiming continuity of symptomatology since 
service, such a history is substantially rebutted by the 
complete absence of treatment for this disorder in the 
available service treatment records from January 1958 to 
December 1963, absence of treatment after his discharge from 
service, and by the findings and conclusions expressed in the 
December 2006 and March 2008 VA examination reports.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for residuals of a cold 
weather injury to both lower extremities, as the evidence 
does not demonstrate a current disability that is 
attributable to his cold weather injury during service.  
Accordingly, this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for frost bite of bilateral 
feet in a May 2006 notice letter.  In that letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's identified VA and private treatment 
records have been obtained.  As noted previously, only 
partial service treatment records have been incorporated into 
the claims file.  Nonetheless, December 2009 notification 
from NPRC advised that all available service treatment 
records have been provided to VA.  The Board further notes 
that the Veteran was contacted by letter to his known address 
in November 2009 and advised that efforts were being made to 
obtain service treatment records from December 1949 to 
January 1958.  No response was received from the Veteran.  In 
this regard, the Board notes that it is well-established that 
VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking help cannot passively wait for 
it in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light 
of the Veteran's lack of a response to VA's efforts to assist 
him with the factual development of his claim, no further 
effort will be expended to assist the Veteran in this regard.  
The claim must be evaluated solely on the evidence currently 
of record.  
 
Additionally, the Veteran was afforded VA examinations in 
December 2006 and June 2008 by an examiner who reviewed the 
claims file.  The Board's prior November 2009 remand directed 
that the Veteran be scheduled for a new VA examination, only 
if additional service treatment records were obtained as a 
result of the RO's follow-up efforts.  As discussed, such 
efforts revealed that no additional service treatment records 
are available.  Under the circumstances, a new VA examination 
is not necessary.
 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Service connection for residuals of a cold weather injury to 
both lower extremities is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


